                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

BREE MCCLESKEY,                               §
                                              §
        Plaintiff,                            §
                                              §
v.                                            §        Case No. 1:20-cv-00166-RP
                                              §
TOLTECA ENTERPRISES, INC.                     §
D/B/A THE PHOENIX RECOVERY                    §
GROUP,                                        §D      DEMAND FOR JURY TRIAL
                                              §
        Defendant.                            §


              PLAINTIFF’S PRELIMINARY DESIGNATION OF POTENTIAL
                    WITNESSES, EXPERTS, AND EXHIBITS


TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Plaintiff, Bree McCleskey, timely serves Plaintiff’s Preliminary Designation of

Potential Witnesses, Experts and Exhibits in accordance with the current scheduling order

and/or deadlines established in this cause.



                                    Respectfully submitted,

                                    /s/Brent A. Devere
                                    Brent A. Devere
                                    SBN#00789256
                                    1411 West Avenue, Suite #200
                                    Austin, Texas 78701
                                    Ph: 512-457-8080 Fax: 512-457-8060
                                    Email: BDevere@1411west.com

                                    ATTORNEY FOR THE PLAINTIFF
                                    BREE MCCLESKEY


                                              1
                              CERTIFICATE OF SERVICE


       I, Brent A. Devere, certify that on September 30, 2020 a true and correct copy of the

foregoing pleading was served by the ECF system of the Western District of Texas on the

following parties:


Mr. Tom Clarke
8026 Vantage Dr., Suite 105
San Antonio, Texas 78230




                                  /s/Brent A. Devere
                                  Brent A. Devere




                                             2
           PLAINTIFF’S PRELIMINARY DESIGNATION OF
           POTENTIAL WITNESSES

1. Bree McCleskey
   c/o Brent A. Devere
   1411 West Avenue, Suite #200
   Austin, Texas 78701
   Ph: 512-457-8080 Fax: 512-457-8060
   Email: BDevere@1411west.com
   Bree McCleskey is the Plaintiff and has knowledge related to allegations and defenses
   to this case.

2. Defendant Tolteca Enterprises, Inc. DBA The Phoenix Recovery Group
   c/o Mr. Tom Clarke
   8026 Vantage Dr., Suite 105
   San Antonio, Texas 78230

3. Singer Management, LLC (property management company that is potential party)

4. Georgetown Place, LTD (apartment complex that is original creditor in case and a
   potential party).
   c/o Michael Casias
   500 East 4th Street, Suite #525
   Austin, Texas 78701

5. Travelers Casualty & Surety Company of America (surety and potential party)

6. Brent A. Devere (counsel for Plaintiff to testify as to attorneys’ fees)
   1411 West Avenue, Suite #200
   Austin, Texas 78701
   Ph: 512-457-8080
   Fax: 512-457-8060
   Email: BDevere@1411west.com

7. Equifax Information Services, LLC
   TransUnion Consumer Solutions
   Experian

8. Rebuttal witnesses
9. Custodian of Records

    Any other party identified by Defendants in discovery

                                            3
                      PLAINTIFF’S PRELIMINARY DESIGNATION OF
                      POTENTIAL EXPERTS


1. Brent A. Devere (will testify as to attorneys’ fees for Plaintiff)
1411 West Avenue, Suite #200
Austin, Texas 78701
Ph: 512-457-8080
Fax: 512-457-8060

Brent Devere is a licensed attorney in the State of Texas since 1994 and admitted to
practice before the Western District of Texas. He is Board Certified by the Texas Board
of Legal Specialization in the following areas: Consumer & Commercial Law, Consumer
Bankruptcy Law, Residential Real Estate Law and Commercial Real Estate Law. Mr.
Devere reserves the right to testify as to reasonable attorneys’ fees incurred in connection
with the prosecution of this lawsuit as well as the prevailing rate of attorneys’ fees in
Travis County and Federal District Court.




                                               4
                     DESIGNATION OF POTENTIAL EXHIBITS

   1. All exhibits designated by Defendant, Tolteca Enterprises, Inc. DBA The
Phoenix Recovery Group, and any other Defendants.

   2. Collection Letters that Tolteca Enterprises, Inc. DBA The Phoenix
Recovery Group sent to Plaintiff.

   3. Verification of Debt and supporting documents as provided by Tolteca
Enterprises, Inc. DBA The Phoenix Recovery Group, Singer Management, LLC
and Georgetown Place, LTD..

    4. Billing records from the original creditors that are the basis of the collection
letters in this lawsuit (including Singer Management, LLC and Georgetown Place,
LTD.)

   5. Payment history of the underlying accounts that are the basis of this suit.

  6. Correspondence between Plaintiff and Defendant, Tolteca Enterprises, Inc.
DBA The Phoenix Recovery Group and vice versa.

    7. Correspondence between Defendants and the underlying creditors that gave
rise to the claims in this lawsuit (including and not limited to correspondence with
Singer Management, LLC and Georgetown Place, LTD.).

    8. Correspondence between Plaintiff and the underlying creditors that gave
rise to the claims in this lawsuit (including and not limited to Singer Management,
LLC and Georgetown Place, LTD.).

   9. Deposition on Written Questions/Responses from Georgetown Place, LTD,
Singer Management, LLC, Equifax Information Services, LLC, TransUnion
Consumer Solutions and/or Experian.

   10. All discovery responses by Defendants in this lawsuit.

   11. Plaintiff will supplement as the discovery process is ongoing and
additional exhibits may be identified as a result.



                                       5
